 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT

 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSHUA NEIL HARRELL,                                No. 2:15-cv-0579 KJM DB P
12                            Plaintiff,
13              v.                                        ORDER
14    CALIFORNIA FORENSIC MED.
      GROUP, et al.,
15
                              Defendants.
16

17

18            Plaintiff has requested an extension of time to file objections to the findings and

19   recommendations pursuant to the court’s order filed October 30, 2018. Good cause appearing, IT

20   IS HEREBY ORDERED that:

21            1. Plaintiff’s motion for an extension of time (ECF No. 76) is granted; and

22            2. Plaintiff is granted thirty days from the date of this order in which to file objections to

23   the findings and recommendations.

24   DATED: November 15, 2018

25

26
                                                      /s/ DEBORAH BARNES
27                                                    UNITED STATES MAGISTRATE JUDGE
     DLB:9
28   DB/prisoner-civil rights/harr0579.36obj
